Order unanimously affirmed, with costs. Memorandum: This being a condemnation proceeding as distinguished from an appropriation case, the power of the court to review the award of the Commissioners is strictly limited (City of Niagara Falls v New York Cent. R. R. Co., 31 AD2d 780). In Niagara Falls Urban Renewal Agency v Harkins (40 AD2d 1075, mot for lv to app den 31 NY2d 648), we reaffirmed the limited judicial review authority in such proceedings, observing that: "The court cannot modify but must either confirm the report or reject it for irregularities in the proceeding, or because it is based on an erroneous principle of law, or because it ' "shocks not only one’s sense of justice, but one’s conscience” ’ *679(Matter of Huie [Fletcher], 2 NY2d 168, 171).” We find no irregularity in this proceeding, the award is adequately delineated and not based on any erroneous principle of law, and it cannot be said to shock the sense of justice or conscience of the court. Nor does the extra allowance awarded by the trial court pursuant to subdivision 2 of section 16 of the Condemnation Law constitute an abuse of discretion and, accordingly, it was properly granted (Matter of Dodge v Tierney, 40 AD2d 936; County of Niagara v Bagwell, 36 AD2d 196, 198; City of Little Falls v Greene Real Estate Corp., 27 AD2d 640). (Appeal from order of Oneida Supreme Court in condemnation proceeding.) Present—Moule, J. P., Cardamone, Mahoney, Goldman and Witmer, JJ.